Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 17, 2017

The Court of Appeals hereby passes the following order:


A17A0925. BRIAN C. LAVERENZ v. CELIA A. LAVERENZ.

      Brian C. Laverenz and Celia A. Laverenz were divorced in 2006. Celia A.
Laverenz filed a “Second Amended Motion for Contempt,” seeking reimbursement
for unpaid expenses incurred for the benefit of the children. The trial court granted
the motion on February 8, 2016. Brian Laverenz thereafter filed a motion for new
trial, which the trial court denied. He then filed a notice of appeal to this Court on
September 28, 2016.
      The Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings in which a
notice of appeal is filed before January 1, 2017. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (6); Ga. L. 2016, pp. 885-886, 892, §§ 3-1 & 6-1 (c); Morris v. Surges,
284 Ga. 748, 750 (2) (670 SE2d 84) (2008); see also Todd v. Todd, 287 Ga. 250,
251-252 (1) (703 SE2d 597) (2010). In Georgia, when the obligation to pay child
support arises from a prior divorce proceeding, child support is a form of alimony.
See Spurlock v. Dept. of Human Resources, 286 Ga. 512, 513-514 (1) (690 SE2d 378)
(2010); Jones v. Jones, 280 Ga. 712, 715-716 (2) (632 SE2d 121) (2006). Because
Laverenz’s appeal of the order addressing child support falls within the Supreme
Court’s jurisdiction, this appeal is hereby TRANSFERRED to the Supreme Court for
resolution. We note that on December 20, 2016, we transferred a related case to the
Georgia Supreme Court, in which Brian Laverenz seeks review of a trial court order
 denying his motion to modify his child support obligations. See Lavernez v.
Lavernez, Case No. A17A0814 (transferred December 20, 2016).1

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/17/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Please note that the notice of appeal has the parties’ last names spelled two
different ways, and our cases were docketed with the last names spelled differently.